Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 1 of 39    PageID 602



                  IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION

                                 )
 JAMARCUS BROWN, as next of kin )
 of Rocky Darrin Brown, deceased,)
 and on behalf of the wrongful   )
 death beneficiaries of Rocky    )
 Darrin Brown,                   )
                                 )
      Plaintiff,                 )
                                 )
 v.                              )          No. 2:18-cv-2740
                                 )
 QUINCE NURSING AND              )
 REHABILITATION CENTER, LLC,     )
 d/b/a QUINCE NURSING AND        )
 REHABILITATION CENTER; AURORA   )
 CARES, LLC; DTD HC, LLC; D&N,   )
 LLC; DONALD T. DENZ; and        )
 NORBERT A. BENNETT,             )
                                 )
      Defendants.                )
                                 )

                                    ORDER


       Before the Court is Aurora Cares, LLC (“Aurora Cares”); DTD

 HC, LLC (“DTD”); D&N, LLC (“D&N”); Donald T. Denz; and Norbert A.

 Bennett’s (collectively, the “Non-facility Defendants”) Motion to

 Dismiss, filed on November 2, 2018.            (ECF No. 9.)         Plaintiff

 Jamarcus Brown, as next of kin of Rocky Darrin Brown, deceased,

 and on behalf of the wrongful death beneficiaries of Rocky Darrin

 Brown, responded on November 30, 2018. (ECF No. 17.) Non-facility

 Defendants replied on December 14, 2018.         (ECF No. 18.)
Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 2 of 39     PageID 603



        For the following reasons, Non-facility Defendants’ Motion to

 Dismiss is DENIED.

        I.      Background

        Quince Nursing and Rehabilitation Center, LLC (“Quince”) is

 a nursing home facility and a Tennessee limited liability company.

 (ECF No. 1 ¶ 6.)          Aurora Cares is a New York limited liability

 company.       (ECF No. 1-1 ¶ 5.)          The members of Quince and Aurora

 Cares are D&N and DTD.           (ECF No. 1 ¶ 7; No. 1-1 ¶¶ 4-5.)      D&N and

 DTD are New York limited liability companies.                (ECF No. 1 ¶ 7.)

 Norbert A. Bennett is a member of D&N.               (Id.)   Donald T. Denz is

 a member of DTD.         (Id.)

        Rocky     Brown    was     a     resident    of   Quince   Nursing   and

 Rehabilitation Center from about April 24, 2017, to November 28,

 2017.       (ECF No. 1-1 ¶ 2.)        Around November 28, 2017, Rocky Brown

 was transferred from Quince Nursing and Rehabilitation Center to

 Saint Francis Hospital.            (Id.)       On March 31, 2018, Rocky Brown

 died at the hospital.           (Id.)

        On August 22, 2018, Jamarcus Brown, Rocky Brown’s son, brought

 this negligence and survival and wrongful death action against the

 Defendants in Tennessee state court.                (ECF No. 1-1.)    Jamarcus

 Brown alleges that injuries Rocky Brown sustained at Quince Nursing

 and Rehabilitation Center led to Rocky Brown’s death.              (Id. ¶¶ 20-

 23.)

                                            2
Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 3 of 39   PageID 604



        On October 24, 2018, Defendants removed this action to federal

 court.    (ECF No. 1.)     On November 2, 2018, Non-facility Defendants

 filed this Motion to Dismiss asserting that: (1) the Court does

 not have personal jurisdiction over them; (2) Denz and Bennett are

 protected from suit under the “fiduciary shield doctrine”; and

 (3) Jamarcus Brown fails to state a claim against the Non-facility

 Defendants      under   the    Tennessee   Health    Care   Liability    Act

 (“THCLA”), Tenn. Code Ann. §§ 29-26-101, et seq.            (ECF No. 9-1 at

 8-16.)

        Concurrently with Non-facility Defendants’ Motion to Dismiss,

 Quince filed a Motion to Compel Arbitration and Stay Proceedings

 (“Motion to Compel”).      (ECF No. 8.)    On August 27, 2019, Defendants

 filed a Motion to Stay pending resolution of Quince’s Motion to

 Compel.    (ECF No. 42.)      Non-facility Defendants argue that, if the

 Court     has   personal   jurisdiction    over     them,   an   arbitration

 agreement binds Jamarcus Brown to arbitration on his claims against

 them.     (ECF No. 8-1 at 1 n.1.)      On September 26, 2019, the Court

 granted Defendants’ Motion to Stay and held the case in abeyance

 pending resolution of Quince’s Motion to Compel.             (ECF No. 46.)

 On August 12, 2020, the Court adopted the Magistrate Judge’s Report

 and Recommendation denying Quince’s Motion to Compel.               (ECF No.

 66.)     Because that Order concluded that an arbitration agreement




                                       3
Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 4 of 39   PageID 605



 did not bind Rocky Brown to arbitration, Non-facility Defendants’

 argument about arbitration also fails.

       II. Jurisdiction and Choice of Law

       The Court has diversity jurisdiction.        28 U.S.C. § 1332.     The

 amount in controversy exceeds $75,000.             Jamarcus Brown seeks

 compensatory and punitive damages for, inter alia, survival and

 wrongful death claims against multiple defendants.           (See ECF No.

 1-1 ¶ 50; see also ECF No. 1 ¶ 5.)

       The parties are completely diverse. At the time of his death,

 Rocky Brown was a citizen of Tennessee.           (ECF No. 1-1 ¶ 2; see

 also No. 1 ¶ 6).     For purposes of this action, Jamarcus Brown is

 also a citizen of Tennessee.             No defendant is a citizen of

 Tennessee.    Quince is a Tennessee limited liability company.          (ECF

 No. 1 ¶ 6.)    Aurora Cares is a New York limited liability company.

 (ECF No. 1-1 ¶ 5.) For purposes of diversity jurisdiction, limited

 liability companies have the citizenship of each of their members.

 Americold Realty Tr. v. Conagra Foods, Inc., 136 S. Ct. 1012, 1015

 (2016) (citing Carden v. Arkoma Assocs., 494 U.S. 185, 195-96

 (1990)); accord Delay v. Rosenthal Collins Grp., LLC, 585 F.3d

 1003, 1005 (6th Cir. 2009).     The members of Quince and Aurora Cares

 are D&N and DTD, who are also named defendants in this lawsuit.

 (See ECF No. 1 ¶ 7; No. 1-1 ¶¶ 4-7.)          D&N and DTD are New York

 limited liability companies.       (ECF No. 1 ¶ 7.)     D&N’s members are

                                      4
Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 5 of 39         PageID 606



 Norbert A. Bennett, the Norbert A. Bennett Children’s Trust, and

 the Norbert A. Bennett Grand-Children’s Trust.             (Id.)    Bennett is

 a citizen of New York.         (Id.)    The citizenship of a traditional

 trust is that of its trustee.          See GBForefront, L.P. v. Forefront

 Mgmt. Grp., LLC, 888 F.3d 29, 38-40 (3d Cir. 2018) (citations

 omitted).     The trustee of the Norbert A. Bennett Children’s Trust

 and   the    Norbert   A.    Bennett   Grand-Children’s     Trust    is    Ronald

 Bennett, who is also a citizen of New York.                (ECF No. 1 ¶ 7.)

 DTD’s members are Donald T. Denz and the Donald T. Denz Irrevocable

 Trust.      (Id. ¶ 8.)      Denz is a citizen of New York.          (Id.)      The

 trustee of the Donald T. Denz Irrevocable Trust is Martin Clifford,

 who is also a citizen of New York.           (Id.)

       The Court has diversity jurisdiction because the parties are

 completely diverse and the amount in controversy exceeds $75,000.

 28 U.S.C. § 1332.

       Federal courts sitting in diversity apply state law to issues

 of substantive law and federal law to procedural issues.                      Erie

 R.R. Co. v. Tompkins, 304 U.S. 64, 78-80 (1938); see also Gasperini

 v. Ctr. for Humanities, Inc., 518 U.S. 415, 427 (1996).             When there

 is no dispute that a certain state’s substantive law applies, the

 court need not conduct a choice-of-law analysis sua sponte.                    See

 GBJ Corp. v. E. Ohio Paving Co., 139 F.3d 1080, 1085 (6th Cir.

 1998).       The   parties    assume   in   their    respective    briefs     that

                                         5
Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 6 of 39      PageID 607



 Tennessee substantive law governs Jamarcus Brown’s claims.                  The

 Court will apply Tennessee substantive law.

        III. Legal Standards

        A. Personal Jurisdiction

        When a defendant challenges personal jurisdiction under Rule

 12(b)(2), “[t]he plaintiff bears the burden of making a prima facie

 showing of the court’s personal jurisdiction over the defendant.”

 Intera Corp. v. Henderson, 428 F.3d 605, 615 (6th Cir. 2005); see

 also Malone v. Stanley Black & Decker, Inc., 965 F.3d 499, 504

 (6th    Cir.   2020).      A   plaintiff    “can    meet   this    burden    by

 ‘establishing with reasonable particularity sufficient contacts

 between     [defendants]       and    the   forum     state       to   support

 jurisdiction.’”    Neogen Corp. v. Neo Gen Screening, Inc., 282 F.3d

 883, 887 (6th Cir. 2002) (quoting Provident Nat’l Bank v. Cal.

 Fed. Sav. Loan Ass’n, 819 F.2d 434, 437 (3d Cir. 1987)).                If the

 plaintiff meets his burden, the motion to dismiss should be denied

 “notwithstanding any controverting presentation by the moving

 party.”    Serras v. First Tenn. Bank Nat’l Ass’n, 875 F.2d 1212,

 1214 (6th Cir. 1989) (quoting Marine Midland Bank, N.A. v. Miller,

 664 F.2d 899, 904 (2d Cir. 1981)).          Because the Court is relying

 solely on written submissions to resolve this Motion, rather than

 an   evidentiary   hearing     or    jurisdictional   discovery,       Jamarcus

 Brown’s burden to establish a prima facie showing of personal

                                        6
Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 7 of 39    PageID 608



 jurisdiction is “relatively slight.”         Air Prods. & Controls, Inc.

 v. Safetech Int’l, Inc., 503 F.3d 544, 549 (6th Cir. 2007) (quoting

 Am. Greetings Corp. v. Cohn, 839 F.2d 1164, 1169 (6th Cir. 1988));

 see also Dean v. Motel 6 Operating L.P., 134 F.3d 1269, 1272 (6th

 Cir. 1998) (“relatively light”).         The Court construes the facts in

 the light most favorable to Jamarcus Brown.          See Air Prods., 503

 F.3d at 549 (citing Theunissen v. Matthews, 935 F.2d 1454, 1459

 (6th Cir. 1991)).

       When considering a motion to dismiss for lack of personal

 jurisdiction under Rule 12(b)(2), a federal court looks first to

 the long-arm statute of the state in which it sits to determine

 the state’s limitations on personal jurisdiction.            See Aristech

 Chem. Int’l Ltd. v. Acrylic Fabricators Ltd., 138 F.3d 624, 627

 (6th Cir. 1998); see also Fed. R. Civ. P. 4(k)(1)(A).               The court

 then assesses whether the exercise of personal jurisdiction, if

 any, would be appropriate under the Due Process Clause of the

 Fourteenth Amendment.     See Bird v. Parsons, 289 F.3d 865, 871 (6th

 Cir. 2002); CompuServe, Inc. v. Patterson, 89 F.3d 1257, 1262 (6th

 Cir. 1996). If the exercise of jurisdiction would be inappropriate

 under the Due Process Clause of the Fourteenth Amendment, this

 “foreclose[s] the exercise of personal jurisdiction even where a

 properly   construed    provision    of    the   long-arm   statute     would

 otherwise permit it.”      Theunissen, 935 F.2d at 1459.

                                      7
Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 8 of 39   PageID 609



        B.   Failure to State a Claim

        Rule 12(b)(6) allows dismissal of a complaint that “fail[s]

 to state a claim upon which relief can be granted.”           Fed. R. Civ.

 P. 12(b)(6).     A Rule 12(b)(6) motion permits the “defendant to

 test whether, as a matter of law, the plaintiff is entitled to

 legal relief even if everything alleged in the complaint is true.”

 Mayer v. Mylod, 988 F.2d 635, 638 (6th Cir. 1993).             A motion to

 dismiss tests only whether the plaintiff has pled a cognizable

 claim and allows the court to dismiss meritless cases that would

 waste judicial resources and result in unnecessary discovery.            See

 Brown v. City of Memphis, 440 F. Supp. 2d 868, 872 (W.D. Tenn.

 2006).

        When evaluating a motion to dismiss for failure to state a

 claim, the Court must determine whether the complaint alleges

 “sufficient factual matter, accepted as true, to ‘state a claim to

 relief that is plausible on its face.’”          Ashcroft v. Iqbal, 556

 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

 544, 570 (2007)).      If a court decides in light of its judicial

 experience and common sense that the claim is not plausible, the

 case may be dismissed at the pleading stage.          Iqbal, 556 U.S. at

 679.     The “[f]actual allegations must be enough to raise a right

 to relief above [a] speculative level . . . .”          Twombly, 550 U.S.

 at 555.

                                      8
Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 9 of 39   PageID 610



       A claim is plausible on its face if “the plaintiff pleads

 factual content that allows the court to draw the reasonable

 inference that the defendant is liable for the misconduct alleged.”

 Iqbal, 556 U.S. at 678.        A complaint need not contain detailed

 factual     allegations.      However,   a   plaintiff’s     “[t]hreadbare

 recitals of the elements of a cause of action, supported by mere

 conclusory statements, do not suffice.”         Id.

       “When reviewing a motion to dismiss, the district court may

 not consider matters beyond the complaint.”              Hensley Mfg. v.

 ProPride, Inc., 579 F.3d 603, 613 (6th Cir. 2009) (citation

 omitted).     “If the district court does consider evidence outside

 the complaint, it effectively converts the motion to dismiss to a

 motion for summary judgment.”       Id. (quotation marks and citations

 omitted).     This Circuit generally takes “a liberal view of what

 matters fall within the pleadings for purposes of” a motion to

 dismiss.    Armengau v. Cline, 7 F. App’x 336, 344 (6th Cir. 2001).

 That does not mean that a court must or may consider any and all

 materials the parties submit.        Documents attached to a motion to

 dismiss may be considered part of the pleadings if they are

 “referred to in a complaint and central to the claim.”         Id. (citing

 Jackson v. City of Columbus, 194 F.3d 737, 745 (6th Cir. 1999));

 see also Bassett v. NCAA, 528 F.3d 426, 430 (6th Cir. 2008)

 (citation omitted).

                                      9
Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 10 of 39       PageID 611



        IV.    Analysis

        Non-facility Defendants assert that they should be dismissed

 from this suit because: (1) the Court does not have personal

 jurisdiction over them; (2) Denz and Bennett are protected from

 suit under the “fiduciary shield doctrine”; and (3) Jamarcus Brown

 fails to state a claim against Non-facility Defendants under the

 THCLA.    (ECF No. 9-1 at 8-16.)

        A. Personal Jurisdiction

        A federal court sitting in diversity must apply the law of

 the forum state to determine whether it may exercise jurisdiction

 over the person of a non-resident defendant.             Welsh v. Gibbs, 631

 F.2d 436, 439 (6th Cir. 1980).               The jurisdictional limits of

 Tennessee law and federal due process are coterminous.                 See Parker

 v. Winwood, 938 F.3d 833, 839 (6th Cir. 2019); First Cmty. Bank,

 N.A. v. First Tenn. Bank, N.A., 489 S.W.3d 369, 384 (Tenn. 2015).

 The    Court     need    only     decide    whether     exercising      personal

 jurisdiction     over    Non-facility      Defendants    is    consistent      with

 federal due process requirements.           Bridgeport Music, Inc. v. Still

 N the Water Publ’g, 327 F.3d 472, 477 (6th Cir. 2003).

        The Due Process Clause of the Fourteenth Amendment requires

 that a non-resident defendant have at least “certain minimum

 contacts with [the forum state] such that the maintenance of the

 suit   does    not   offend     ‘traditional   notions    of    fair    play   and

                                        10
Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 11 of 39      PageID 612



 substantial justice.’”          Youn v. Track, Inc., 324 F.3d 409, 417

 (6th Cir. 2003) (quoting Int’l Shoe Co. v. Washington, 326 U.S.

 310, 316 (1945)).        “There are two kinds of personal jurisdiction

 within    the   Federal   Due    Process      inquiry:   (1) general    personal

 jurisdiction, where the suit does not arise from defendant’s

 contacts with the forum state; and (2) specific jurisdiction,

 where the suit does arise from the defendant’s contacts with the

 forum state.”      Conn v. Zakharov, 667 F.3d 705, 712–13 (6th Cir.

 2012).

        General jurisdiction allows a plaintiff to sue a defendant

 “on any and all claims,” regardless of the connection (or lack

 thereof) between the claim and the forum.                Maxitrate Tratamento

 Termico E Controles v. Super Sys., Inc., 617 F. App’x 406, 408

 (6th Cir. 2015) (citing Daimler AG v. Bauman, 134 S. Ct. 746, 754

 (2014)).    Specific jurisdiction “exposes the defendant to suit in

 the forum state only on claims that arise out of or relate to a

 defendant’s contacts with the forum.” Kerry Steel, Inc. v. Paragon

 Indus.,    Inc.,   106    F.3d    147,     149   (6th    Cir.   1997)   (quoting

 Helicopteros Nacionales de Colombia S.A. v. Hall, 466 U.S. 408,

 414-15 & nn.8-10 (1984)).

        Jamarcus Brown concedes that the Court does not have general

 jurisdiction over Non-facility Defendants.               (See ECF No. 17 at 9-

 15.)     To conform with the Due Process Clause of the Fourteenth

                                          11
Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 12 of 39   PageID 613



 Amendment, the Court must have specific jurisdiction over Non-

 facility    Defendants.      Conn,   667   F.3d   at    712–13.      Specific

 jurisdiction “focuses on the relationship among the defendant, the

 forum, and the litigation.”        Walden v. Fiore, 571 U.S. 277, 283–

 84 (2014) (internal quotation marks and citations omitted).             This

 Circuit has established a three-part test for determining whether

 there is specific jurisdiction:

       First, the defendant must purposefully avail himself of the
       privilege of acting in the forum state or causing a
       consequence in the forum state. Second, the cause of action
       must arise from the defendant’s activities there. Finally,
       the acts of the defendant or consequences caused by the
       defendant must have a substantial enough connection with the
       forum state to make the exercise of jurisdiction over the
       defendant reasonable.

 S. Mach. Co. v. Mohasco Indus., Inc., 401 F.2d 374, 381 (6th Cir.

 1968); see also AlixPartners, LLP v. Brewington, 836 F.3d 543,

 549-50 (6th Cir. 2016); Harmer v. Colom, 650 F. App’x 267, 272

 (6th Cir. 2016).      The Court must have personal jurisdiction over

 each defendant as to each asserted claim.              Rush v. Savchuk, 444

 U.S. 320, 332 (1980); Hosp. Auth. of Metro. Gov’t of Nashville v.

 Momenta Pharm., Inc., 353 F. Supp. 3d 678, 690 (M.D. Tenn. 2018)

 (citing Bd. of Forensic Document Exam’rs, Inc. v. ABA, 2017 WL

 549031, at *3 (W.D. Tenn. Feb. 9, 2017)).

       The relationship between each defendant is an illustrative

 starting point. See Hatfield v. Allenbrooke Nursing & Rehab. Ctr.,

 LLC, 2018 WL 3740565, at *30 (Tenn. Ct. App. Aug. 6, 2018)
                                      12
Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 13 of 39    PageID 614



 (detailing the relationship between the same defendants in another

 suit involving a different nursing home).         D&N and DTD are limited

 liability companies with their principal place of business in New

 York.     (ECF No. 18-1 ¶ 26; No. 18-2 ¶ 26.)       Each entity maintains

 a fifty-percent membership interest in Quince.         (ECF No. 18-1 ¶ 27;

 No. 18-2 ¶ 27.)       D&N and DTD likewise maintain a fifty-percent

 membership interest in Aurora Cares, a New York limited liability

 company.    (ECF No. 1-1 ¶ 5; No. 17-3 at 13; No. 18-1 ¶ 9; No. 18-

 2 ¶ 9.)    Aurora Cares provides administrative support services to

 nursing homes across the country, including Quince.           (ECF No. 18-

 1 ¶ 9; No. 18-2 ¶ 9.)      Neither D&N nor DTD has employees or agents

 in Tennessee.      (ECF No. 18-1 ¶ 31; No. 18-2 ¶ 31.)               The sole

 manager and majority member of D&N is Bennett.         (ECF No. 1-1 ¶ 9.)

 Bennett is also a manager of Quince and serves as the Co-Chief

 Executive Officer of Aurora Cares.          (ECF No. 1-1 ¶ 9; No. 18-2

 ¶ 9.)     Bennett served as an officer and member of the governing

 body of Quince until December 2008.          (ECF No. 18-3 ¶ 5(j)&(k).)

 The sole manager and majority member of DTD is Denz.           (ECF No. 1-

 1 ¶ 8.)     Denz is also a manager of Quince and serves as the Co-

 Chief Executive Officer and Chief Financial Officer of Aurora

 Cares.    (ECF No. 1-1 ¶ 8; No. 18-1 ¶ 9.)      Denz served as an officer

 and member of the governing body of Quince until December 2008.

 (ECF No. 18-3 ¶ 5(d)&(e).)

                                      13
Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 14 of 39   PageID 615



    1. Aurora Cares, LLC

       To establish that the Court has personal jurisdiction over

 Aurora Cares, Jamarcus Brown must first show that Aurora Cares

 “purposefully avail[ed]” itself of “the privilege of acting in the

 forum state or causing a consequence in the forum state.”            Mohasco,

 401 F.2d at 381.       An entity purposefully avails itself when it

 “create[s] ‘continuing obligations’ between [it]self and residents

 of the forum.”     Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476

 (1985) (citing Travelers Health Ass’n v. Com. of Va. ex rel. State

 Corp. Comm’n, 339 U.S. 643, 648 (1950)).             Although a physical

 presence is not required to assert jurisdiction, it “will enhance

 a potential defendant’s affiliation with a [s]tate and reinforce

 the reasonable foreseeability of suit there.”            Id.

       Jamarcus Brown has pled that Aurora Cares is the management

 company of Quince and that Aurora Cares conducts business related

 to the “operation, management, and/or control of Quince.”                 (ECF

 No. 1-1 ¶ 5.)    Non-facility Defendants submit declarations of Denz

 and Bennett that state in relevant part that “Aurora Cares provides

 administrative     support   services     to   nursing   homes   around   the

 country, including Quince . . . pursuant to an administrative

 services agreement between Quince and Aurora Cares.”             (ECF No. 18-

 1 ¶ 9; No. 18-2 ¶ 9.)     Two of those nursing homes are in Tennessee.

 (Id.)    Denz, as Co-CEO and CFO of Aurora Cares, states that he

                                      14
Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 15 of 39    PageID 616



 “ha[s] occasionally traveled to Tennessee . . . to ensure that all

 duties under the administrative services agreement between Quince

 and Aurora Cares are carried out.”           (ECF No. 18-1 ¶ 11.)    Bennett,

 as Co-CEO of Aurora Cares, states essentially the same.              (ECF No.

 18-2 ¶ 11.)

       Aurora Cares has purposefully availed itself of the privilege

 of   acting      in   Tennessee.     Its    “substantial    connection”   with

 Tennessee is its “avail[ment] [] of the privilege of conducting

 business” by creating “continuing [contractual] obligations” with

 Quince and another nursing home in Tennessee.               Burger King, 471

 U.S. at 475-76; see Air Prods., 503 F.3d at 551 (holding that

 defendants purposefully availed themselves of a forum when they

 entered into “a continuing business relationship that lasted a

 period of many years”); see also Tenn. Code Ann. § 20-2-223(a)(2)

 (providing for jurisdiction over a person1 who contracts to supply

 services    in    Tennessee).      Aurora    Cares’   officers’    travels   to

 Tennessee to ensure that its contractual obligations were being

 carried    out    were   not   “random,”    “fortuitous,”    or   “attenuated”

 contacts with Tennessee.           Burger King, 471 U.S. at 476.          Those



 1
   “Person” is defined by the statute as “an individual, executor,
 administrator or other personal representative, or a corporation,
 partnership, association or any other legal or commercial entity, whether
 or not a citizen or domiciliary of this state and whether or not organized
 under the laws of this state.” Tenn. Code Ann. § 20-2-221.


                                        15
Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 16 of 39         PageID 617



 contacts increased the foreseeability that Aurora Cares would be

 subject to suit in Tennessee.             Id.    The first Mohasco requirement

 is satisfied.        401 F.2d at 381.

        Second, Jamarcus Brown must show that his causes of action

 arose from Aurora Cares’ activities in Tennessee.                 Id.    This prong

 may be satisfied if the “causes of action were ‘made possible by’

 or ‘lie in the wake of’ the defendant’s contacts, or whether the

 causes    of   action    are        ‘related    to’   or   ‘connected    with’   the

 defendant’s contacts with the forum state.”                  Air Prods., 503 F.3d

 at 553 (citations omitted).               “[T]his standard [i]s a ‘lenient

 standard’ and . . . the cause of action need not ‘formally’ arise

 from defendant’s contacts.”             Id. (quoting Bird, 289 F.3d at 875).

        Jamarcus      Brown    has    submitted    evidence    that   Aurora   Cares

 “provides      support       services     including        purchasing,   financial

 statement      and     cost     report     preparation,       payroll,    accounts

 receivable and payable functions for [Quince].”                  (ECF No. 17-3 at

 13.)     Denz and Bennett state that “Aurora Cares does not hire or

 fire the administrator or other managing employees of Quince, does

 not control or have control over staffing levels at Quince, does

 not control the budget and expenditures of Quince, and does not

 implement and enforce the policies and procedures of Quince.” (ECF

 No. 18-1 ¶ 10; No. 18-2 ¶ 10.)




                                           16
Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 17 of 39        PageID 618



        Jamarcus Brown’s negligence, survival and wrongful death

 claims rely on the theory that Rocky Brown’s injuries were due to

 Quince’s lack of staff, staff training, staff monitoring, lack of

 resources, failure to adopt and follow proper rules, regulations,

 policies, plans, and guidelines, and overall,                   the failure to

 provide a safe environment.          (See ECF No. 1-1 ¶¶ 28(a)-(w).)

 Jamarcus Brown has submitted evidence that these failings could,

 in part, be due to the services that Aurora Cares provided to

 Quince.    (See ECF No. 17-3 at 13.)           For example, Jamarcus Brown

 has submitted evidence that Aurora Cares handles, among other

 things, “purchasing” for Quince. (See id.) Jamarcus Brown alleges

 that   Defendants    “fail[ed] . . .      to   provide    the    facility    with

 adequate resources to ensure sufficient non-medical (CNA) staffing

 and supplies, such as diapers, linens, and towels, to care for all

 residents, including Rocky [] Brown.”             (ECF No. 1-1 ¶ 28(b).)

 Taking the allegations in the Complaint and Jamarcus Brown’s

 characterization of the services that Aurora Cares provided as

 true, as the Court must at this stage, see Air Prods., 503 F.3d at

 549 (citing Theunissen, 935 F.2d at 1459), Jamarcus Brown has

 sufficiently    pled   that   his   claims     arose     from    Aurora    Cares’

 activities in Tennessee.        AlixPartners, 836 F.3d at 549-50; cf.

 Hatfield, 2018 WL 3740565, at *33 (upholding a jury’s verdict

 finding Aurora Cares directly liable for plaintiff’s injuries at

                                      17
Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 18 of 39         PageID 619



 a nursing home because the evidence supported the finding that

 Aurora Cares was an “integral figure in the care provided to” the

 nursing home).     The second Mohasco requirement is satisfied.                  401

 F.2d at 381.

       Third,    Jamarcus    Brown    must    show    that    “the   acts    of   the

 defendant or consequences caused by the defendant [] ha[d] a

 substantial enough connection with the forum state to make the

 exercise of jurisdiction over the defendant reasonable.”                   Id.   “In

 determining whether the exercise of jurisdiction is reasonable,

 the court should consider, among others, the following factors:

 (1) the burden on the defendant; (2) the interest of the forum

 state; (3) the plaintiff’s interest in obtaining relief; and

 (4) other      states’    interest    in     securing   the     most     efficient

 resolution of the policy.”          Air Prods., 503 F.3d at 554–55 (citing

 Intera Corp., 428 F.3d at 618).            “When the first two elements [of

 Mohasco] are met, an inference arises that the third, fairness, is

 also present; only the unusual case will not meet this third

 criterion.”      First Nat’l Bank v. J.W. Brewer Tire Co., 680 F.2d

 1123, 1126 (6th Cir. 1982).

       Jamarcus    Brown    has   satisfied     the   first    two    elements    of

 Mohasco. Aurora Cares presents no considerations that would render

 the   exercise    of     personal    jurisdiction     over    it    in   Tennessee

 unreasonable.      “Tennessee has interests in resolving this case,

                                         18
Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 19 of 39      PageID 620



 not the least of which is to provide a forum for the adjudication

 of   a    dispute   between   a   resident     and   a   nonresident   that   has

 purposefully availed itself of acting in and causing consequences

 in Tennessee.”      Third Nat’l Bank in Nashville v. WEDGE Grp. Inc.,

 882 F.2d 1087, 1092 (6th Cir. 1989). The third Mohasco requirement

 is satisfied.       401 F.2d at 381.

          Jamarcus Brown has satisfied his “relatively slight” burden.

 Air Prods., 503 F.3d at 549.              The Court has specific personal

 jurisdiction over Aurora Cares.          Aurora Cares purposefully availed

 itself     of   conducting    business    in   Tennessee,    Jamarcus    Brown’s

 claims plausibly arose from Aurora Cares’ actions in Tennessee,

 and the exercise of jurisdiction over Aurora Cares is reasonable.

 Mohasco, 401 F.2d at 381.            Non-facility Defendants’ Motion to

 Dismiss Aurora Cares on jurisdictional grounds is DENIED.

 2. DTD HC, LLC and D&N, LLC

          Jamarcus Brown must next show that the Court has personal

 jurisdiction over DTD and D&N.            Both DTD and D&N have a fifty-

 percent ownership interest in Quince and Aurora Cares.                  (ECF No.

 17-3 at 13; No. 18-1 ¶ 27; No. 18-2 ¶ 27.)               Jamarcus Brown argues

 that this Court has specific jurisdiction over DTD and D&N because

 they “receive substantial revenue from Quince.”                (ECF No. 17 at

 14) (citing Tenn. Code Ann. § 20-2-223(4) for the proposition that

 jurisdiction is proper over any person who derives substantial

                                          19
Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 20 of 39         PageID 621



 revenue from services rendered in Tennessee.)2                     Jamarcus Brown

 argues   that   the   revenue      DTD   and    D&N   received      “depleted   the

 resources available to provide staffing, supplies and care to

 residents [at Quince], including [Rocky] Brown, which resulted in

 his injuries.”      (Id.)

       DTD and D&N, as separate entities, do not have sufficient

 minimum contacts with Tennessee for this Court to exercise personal

 jurisdiction over them under the Mohasco test.                    401 F.2d at 381.

 Deriving substantial revenue from a subsidiary that is subject to

 the jurisdiction of the court in the forum state, alone, is not

 enough for a court to have jurisdiction over that subsidiary’s

 parent company. See Cox v. Koninklijke Philips, N.V., 647 F. App’x

 625, 629 (6th Cir. 2016) (citing Velandra v. Regie Nationale des

 Usines   Renault,     336   F.2d    292,      296   (6th   Cir.    1964)   (“[M]ere

 ownership by a corporation of all of the stock of a subsidiary

 amenable to the jurisdiction of the courts of a state may not alone

 be sufficient to justify holding the parent corporation likewise

 amenable.”)).



 2
   Although satisfaction of § 20-2-223(4) might appear sufficient on its
 face for the exercise of personal jurisdiction in Tennessee courts, the
 jurisdictional limits of Tennessee law and federal due process are
 coterminous. Both Tennessee and federal courts are constrained by the
 Due Process Clause of the Fourteenth Amendment and jurisdiction must be
 proper under the confines of that Clause. See Theunissen, 935 F.2d at
 1459 (stating that a defect in federal Due Process considerations “would
 foreclose the exercise of personal jurisdiction even where a properly
 construed provision of the long-arm statute would otherwise permit it”).
                                          20
Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 21 of 39          PageID 622



       The Court does, however, have personal jurisdiction over DTD

 and D&N.    It is compatible with the federal Due Process Clause for

 a court to exercise personal jurisdiction over entities that would

 not ordinarily be subject to personal jurisdiction in the court

 when the entities are substantively legally related to an entity

 that is subject to personal jurisdiction in the court.                       See 4A

 Wright & Miller, Federal Practice & Procedure, § 1069.4 (4th ed.

 2019) (collecting cases in which federal courts have exercised

 personal    jurisdiction      over       defendants     through        subsidiaries,

 partnerships,     alter    egos,        related   and    unrelated       companies,

 successors-in-interest, companies acting as agents, and a number

 of other instances); see generally Lea Brilmayer & Katheen Paisley,

 Personal     Jurisdiction         and      Substantive      Legal        Relations:

 Corporations, Conspiracies, and Agency, 74 Calif. L. Rev. 1 (1986).

       The relevant theory here, which this Circuit and Tennessee

 have adopted, is the “alter-ego theory of personal jurisdiction,”

 which   “‘provides     that   a     non-resident        parent    corporation      is

 amenable to suit in the forum state if the parent company exerts

 so much control over the subsidiary that the two do not exist as

 separate    entities   but    are    one   and    the   same     for    purposes   of

 jurisdiction.’”      Carrier Corp. v. Outokumpu Oyj, 673 F.3d 430,

 450-51 (6th Cir. 2012) (citing Estate of Thomson v. Toyota Motor

 Corp. Worldwide, 545 F.3d 357, 362 (6th Cir. 2008) (collecting

                                           21
Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 22 of 39   PageID 623



 cases)); accord Gordon v. Greenview Hosp., Inc., 300 S.W.3d 635,

 652 (Tenn. 2009).        If a subsidiary’s parent company’s “separate

 corporate status is formal only and without any semblance of

 individual identity, then the subsidiary’s business will be viewed

 as that of the parent and the latter will be said to be doing

 business in the jurisdiction through the subsidiary for purposes

 of asserting personal jurisdiction.”          Wright & Miller, § 1069.4.

       When   analyzing    whether   the    alter-ego   theory   of   personal

 jurisdiction is satisfied in diversity actions, the Court looks to

 the forum state’s substantive law.          See Thomson, 545 F.3d at 362

 (applying Ohio law in analyzing personal jurisdiction under alter-

 ego   theory    in   diversity    action); Hilani      v.   Greek    Orthodox

 Archdiocese of Am., 863 F. Supp. 2d 711, 720-21 (W.D. Tenn. 2012)

 (same, applying Tennessee law); Gordon, 300 S.W.3d at 652 (“[The]

 determin[ation] [of] whether one corporation is an alter-ego of

 another for jurisdictional purposes is controlled by state law.”)

 (citing Jemez Agency, Inc. v. CIGNA Corp., 866 F. Supp. 1340, 1343

 (D.N.M. 1994)).

       The alter-ego theory applies to limited liability companies

 as well as corporations.         Quince, Aurora Cares, DTD, and D&N are

 limited liability companies.         In Tennessee, a limited liability

 company is “a hybrid of partnerships and corporations.”              State v.

 Thompson, 197 S.W.3d 685, 692 n.6 (Tenn. 2006) (citing Tenn. Code

                                       22
Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 23 of 39   PageID 624



 Ann. §§ 48-201-101, et seq.).       The case law governing corporations

 is equally applicable to the analysis here.         See Hatfield, 2018 WL

 3740565, at *36-44; Edmunds v. Delta Partners, L.L.C., 403 S.W.3d

 812, 828 (Tenn. Ct. App. 2012) (“The doctrine of piercing the

 corporate veil applies equally to cases in which a party seeks to

 pierce the veil of a limited liability company . . . .”).

       Under Tennessee law, the Court has personal jurisdiction over

 an entity defendant under the alter-ego theory if a plaintiff

 demonstrates: “(1) that the subsidiary corporation is a sham or

 dummy[;] (2) that the two corporations are, in fact, identical and

 indistinguishable[;] or (3) that the subsidiary corporation is

 merely an instrumentality, agent, conduit, or adjunct of the parent

 corporation[.]”      Gordon, 300 S.W.3d at 653 (citations omitted).

 The key inquiry is whether “the parent corporation ‘exercises

 complete dominion over its subsidiary . . . so that the corporate

 entity . . . had no separate mind, will or existence of its own.’”

 Id. (citing Cont’l Bankers Life Ins. Co. of the S. v. Bank of

 Alamo, 578 S.W.2d 625, 632 (Tenn. 1979)); see also Restatement

 (Second) of Conflict of Laws § 52 (1971) (“Judicial jurisdiction

 over a subsidiary corporation will likewise give the state judicial

 jurisdiction over the parent corporation if the parent so controls

 and dominates the subsidiary as in effect to disregard the latter’s

 independent corporate existence.”).

                                      23
Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 24 of 39   PageID 625



       Non-facility Defendants concede that the Court has personal

 jurisdiction over Quince.        (ECF No. 9-1 at 13.)       The Court has

 personal jurisdiction over Aurora Cares.            Because Non-facility

 Defendants    concede   that   personal   jurisdiction    over   Quince    is

 proper, and because the Court has personal jurisdiction over Aurora

 Cares, personal jurisdiction over DTD and D&N comports with the

 Due Process Clause of the Fourteenth Amendment so long as Jamarcus

 Brown has adequately pled the alter-ego theory as to Quince or

 Aurora Cares.     See In re Commodity Exch., Inc., 213 F. Supp. 3d

 631, 680 (S.D.N.Y. 2016).

       DTD and D&N have no employees.        (ECF No. 9-1 at 4-5.)       Denz

 and Bennett are respective members and managers of each LLC.            (ECF

 No. 1 ¶¶ 7-8; see No. 9-1 at 6.)       Jamarcus Brown argues that “Denz

 and Bennett are managers of” DTD and D&N and that Denz and Bennett

 “retain exclusive control over each [entity].”           (ECF No. 17 at 8;

 see also No. 1-1 ¶¶ 8, 9.)        Jamarcus Brown argues that Denz and

 Bennett, as managers of DTD and D&N,             “drafted the operating

 agreements for [Quince] and, . . . made themselves sole managers

 with ‘complete, full and exclusive discretion, power and authority

 in the management and control’ of [Quince].”           (ECF No. 17 at 14)

 (quoting No. 17-1 at 7-9.)        Jamarcus Brown argues that Denz and

 Bennett “are the governing body members of Quince with exclusive

 regulatory duties to manage and operate the facility” and that

                                      24
Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 25 of 39   PageID 626



 those duties included the responsibility to appoint the nursing

 home’s     administrator,    to   implement     policies     regarding   the

 management and operation of the nursing home, and to implement

 quality assurance and performance improvement programs.              (Id. at

 14-15.)    He argues that both men executed Quince’s property lease.

 (Id. at 8-9) (citing No. 17-5 at 10-16.)             Jamarcus Brown points

 out that DTD and D&N own Aurora Cares, Denz and Bennett are

 officers of Aurora Cares, and Denz and Bennett travel to Tennessee

 to check on Aurora Cares’ contractual obligations.           Jamarcus Brown

 attaches    sufficient   evidence    to    support   his   assertions.     He

 concludes that DTD and D&N, through Denz and Bennett, own, operate,

 control, manage, and profit from Quince and Aurora Cares in such

 a way that the entities are “practically indistinguishable from

 one another.”     (ECF No. 17 at 5-6.)

       Denz and Bennett submit affidavits in which they specifically

 deny Jamarcus Brown’s assertions.           (See ECF No. 17-2 ¶¶ 10, 12-

 14, 17-20, 24, 28-29, 36; No. 18-2 ¶¶ 10, 12-14, 17-19, 20, 24,

 28-29, 36.)     Bo Maynard, a former Executive Director at Quince,

 also submits a declaration in which he denies some of Jamarcus

 Brown’s assertions.      (See ECF No. 18-3 ¶¶ 3, 5, 8, 10, 11, 12.)

       Courts have asserted jurisdiction over parent companies in

 situations similar to that here.          See, e.g., Third Nat’l Bank, 882

 F.2d at 1090-92 (holding that the district court had personal

                                      25
Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 26 of 39        PageID 627



 jurisdiction over a parent company when, among other things, the

 parent company was a 100% owner of the subsidiary and had officers

 serving on the subsidiary’s board, the subsidiary’s board met

 regularly in Tennessee to review and direct the subsidiary’s

 operations, and the parent was involved in multiple contracts

 involving the subsidiary); Carrier Corp., 673 F.3d at 450–51

 (similar); Hardaway v. Quince Nursing & Rehab. Ctr., LLC, No. 2:19-

 cv-2464, 2020 WL 4106440, at *9 (W.D. Tenn. July 20, 2020),

 reconsideration denied, No. 2:19-cv-2464, 2020 WL 4507327 (W.D.

 Tenn. Aug. 5, 2020); Jones v. Arcadia Nursing & Rehab. Ctr.,

 L.L.C., No. 15-cv-2910, 2017 WL 1193735, at *3-4 (W.D. La. Mar.

 29, 2017), reconsideration denied, 2017 WL 6816738 (W.D. La. May

 24, 2017) (asserting personal jurisdiction over DTD and D&N in

 circumstances similar to those here).

        There is sufficient evidence in the record for Jamarcus Brown

 to meet his “relatively slight” burden to establish an alter-ego

 theory of personal jurisdiction over DTD and D&N.              Air Prods., 503

 F.3d   at   549;   Gordon,   300    S.W.3d    at   652.      That   finding    is

 appropriate even given the contradicting evidence Non-facility

 Defendants submit.        (ECF Nos. 18-1; 18-2; 18-3); see Serras, 875

 F.2d at 1214 (if a plaintiff meets his burden in establishing

 jurisdiction,      “the    motion    to      dismiss      should    be    denied,

 notwithstanding     any    controverting      presentation     by   the    moving

                                       26
Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 27 of 39        PageID 628



 party”)      (internal    citation          and   quotation    marks     omitted);

 Theunissen, 935 F.2d at 1464 (similar); Jones, 2017 WL 1193735, at

 *4     (asserting   personal      jurisdiction        and    rejecting   similar,

 “artfully crafted” affidavits submitted by Denz and Bennett).                    The

 Court has personal jurisdiction over DTD and D&N under an alter-

 ego theory of personal jurisdiction.3                 Non-facility Defendants’

 Motion to Dismiss as to DTD and D&N is DENIED.

        Both parties rely on the Tennessee Court of Appeals’ decision

 in   Hatfield.      See    2018   WL    3740565.       The    same   Non-facility

 Defendants were defendants in Hatfield.               See id. at *1.     After the

 trial    court   had     denied   Non-facility        Defendants’      motions    to

 dismiss, the case went to trial and a jury awarded the plaintiff

 substantial damages.           Id. at *1-3.           On appeal, Non-facility

 Defendants asked the appellate court to determine, inter alia, two

 issues relevant to those here: (1) whether the trial court erred

 in failing to dismiss Denz, Bennett, DTD, and D&N for lack of

 personal jurisdiction; and (2) whether the trial court erred in

 considering Denz, Bennett, DTD, D&N, and Aurora Cares as alter-

 egos    by   allowing    the   jury    to    pierce   the    corporate   veil    and

 disregard the separate individuals and entities.                 Id. at *4-5.


 3
   Because Jamarcus Brown has adequately alleged personal jurisdiction
 under an alter-ego theory, the Court need not reach Jamarcus Brown’s
 argument that personal jurisdiction is proper under a conspiracy
 jurisdiction theory. In re Commodity Exch., Inc., 213 F. Supp. 3d at
 680 n.41.
                                             27
Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 28 of 39   PageID 629



       Addressing personal jurisdiction, the trial court in Hatfield

 found that Denz, Bennett, DTD, and D&N had sufficient minimum

 contacts with Tennessee to assert personal jurisdiction over them,

 or, alternatively, Denz, Bennett, DTD, and D&N had waived their

 lack-of-personal-jurisdiction         defense     “when    [they]      sought

 affirmative relief from the Court in the form of [several listed

 motions and orders].”         See id. at *6 (citing the trial court’s

 order).    The Court of Appeals affirmed the trial court’s finding

 of waiver and did not reach the trial court’s substantive findings.

 Id. at *6-8.      Non-facility Defendants have not waived the lack-

 of-personal-jurisdiction        defense   in     this   case.        Although

 illustrative, Hatfield offers no assistance on the substantive law

 of personal jurisdiction.

       Addressing alter-ego and corporate veil-piercing issues, the

 Court of Appeals considered the sufficiency of the jury’s findings

 of liability, how the jury was charged on veil-piercing, and the

 legal test for findings of fact.       See id. at *36-42.       Standards of

 review and analyses of personal jurisdiction differ from issues of

 liability and findings about the sufficiency of a jury’s verdict.

 Although illustrative, Hatfield does not assist the Court in

 deciding    the   alter-ego    and   corporate    veil-piercing      personal

 jurisdiction arguments presented here.




                                      28
Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 29 of 39   PageID 630



         3. Donald T. Denz, Norbert Bennett, and the Fiduciary-Shield
            Doctrine

       The Court has personal jurisdiction over Denz and Bennett

 under the Mohasco test.      401 F.2d at 381.     Denz and Bennett state

 that they have traveled to Tennessee to “ensure that all duties

 under the administrative services agreement between Quince and

 Aurora Cares are carried out.”       (ECF No. 18-1 ¶ 11; No. 18-2 ¶ 11.)

 Jamarcus Brown pled that the services Aurora Cares provided, and

 decisions Denz and Bennett made about those services, led to the

 injuries that Rocky Brown sustained.         (See ECF No. 1-1 ¶¶ 28(a)-

 (w).)    Jamarcus Brown has pled that other administrative decisions

 Denz and Bennett made about the management of Quince led to the

 injuries that Rocky Brown sustained.          (Id. ¶¶ 31-40.)        Jamarcus

 Brown has offered sufficient evidence to support his assertions.

 See Mohasco, 401 F.2d at 381.

       Non-facility Defendants argue that the Court cannot exercise

 jurisdiction over Denz and Bennett in their individual capacities

 because they are protected by the fiduciary-shield doctrine.            (ECF

 No. 9-1 at 13-15.)     The Tennessee Court of Appeals4 has recognized



 4
   “Though the Tennessee Supreme Court has not squarely addressed the
 [fiduciary-shield doctrine], when ‘an intermediate appellate state court
 rests its considered judgment upon the rule of law which it announces,
 that is a datum for ascertaining state law which is not to be disregarded
 by a federal court unless it is convinced by other persuasive data that
 the highest court of the state would decide otherwise.’” Church Joint
 Venture, L.P. v. Blasingame, 947 F.3d 925, 932 (6th Cir. 2020) (quoting
 West v. AT&T, 311 U.S. 223, 237 (1940)).
                                      29
Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 30 of 39    PageID 631



 the fiduciary-shield doctrine, which precludes jurisdiction over

 individuals who act exclusively as corporate officers on behalf of

 a bona fide corporation.       See, e.g., Boles v. Nat’l Dev. Co., 175

 S.W.3d 226, 251 (Tenn. Ct. App. 2005) (citing Stuart v. Spademan,

 772 F.2d 1185, 1197 (5th Cir. 1985)); accord Balance Dynamics Corp.

 v. Schmitt Indus., Inc., 204 F.3d 683, 697 (6th Cir. 2000).              Non-

 facility Defendants contend that the contacts Denz and Bennett had

 with Tennessee were carried out solely in their corporate rather

 than their individual capacities and that they are protected by

 the fiduciary-shield doctrine.          (ECF No. 9-1 at 13-15; No. 18-1 ¶

 11; No. 18-2 ¶ 11.)

       The   fiduciary-shield     doctrine      does   not   provide   blanket

 protection to corporate officers.         “In a diversity action, the law

 of the forum state dictates whether personal jurisdiction exists,

 subject to constitutional limitations.”          Intera Corp., 428 F.3d at

 615 (citations omitted).       Because Tennessee’s long-arm statute is

 coterminous with federal due process, Parker, 938 F.3d at 839;

 First   Cmty.    Bank,   489   S.W.3d     at   384,   federal   due   process

 limitations govern the fiduciary-shield analysis,               see Simplex

 Healthcare, Inc. v. Marketlinkx Direct, Inc., 761 F. Supp. 2d 726,

 730-33 (M.D. Tenn. 2011).       Courts have questioned whether the Due

 Process Clause of the Fourteenth Amendment -- a “constitutional

 limitation[]” -- implicates the fiduciary-shield doctrine.                See

                                      30
Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 31 of 39         PageID 632



 id. (collecting cases); see also Hardaway, 2020 WL 4106440, at

 *10-11; Johnson v. Gray, 2011 WL 13228171, at *6 (E.D. Tenn. Sept.

 16,   2011)   (rejecting     the   application       of    the   fiduciary-shield

 doctrine as applied to a Tennessee breach-of-contract claim); MCA

 Records, Inc. v. Highland Music, Inc., 844 F. Supp. 1201, 1203

 (M.D. Tenn. 1993) (“Where the forum state’s long-arm statute is

 coextensive with the full reach of due process, the fiduciary

 shield   doctrine    is     inapplicable.”);     3A       William    M.   Fletcher,

 Fletcher Cyclopedia of the Law of Corporations § 1296.20 (2019)

 (“The fiduciary shield doctrine is not available where the forum

 state’s long-arm statute is coextensive with the full reach of due

 process.”) (collecting cases).

       This Circuit has, as a practical matter, read the fiduciary-

 shield    doctrine    out    of    existence    for       purposes   of   personal

 jurisdiction:

       While it is true that jurisdiction over the individual
       officers of a corporation cannot be predicated merely upon
       jurisdiction over the corporation, we hold that the mere fact
       that the actions connecting defendants to the state were
       undertaken in an official rather than personal capacity does
       not preclude the exercise of personal jurisdiction over those
       defendants. Hence, where an out-of-state agent is actively
       and personally involved in the conduct giving rise to the
       claim, the exercise of personal jurisdiction should depend on
       traditional notions of fair play and substantial justice;
       i.e., whether she purposely availed herself of the forum and
       the reasonably foreseeable consequences of that availment.

 Balance Dynamics, 204 F.3d at 698 (citations and quotation marks

 omitted);     see   also    Wright    &    Miller,    §     1069.4   (“[P]ersonal
                                           31
Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 32 of 39        PageID 633



 jurisdiction     over   individual     officers         and   employees     of    a

 corporation     may   not   be   predicated        on   the   federal     court’s

 jurisdiction over the corporation itself, unless the individuals

 are engaged in activities within the forum that would subject them

 to   jurisdiction.”)    (collecting       cases)    (emphasis    added).         The

 Supreme Court’s prior holdings comport with this understanding.

 See Calder v. Jones, 465 U.S. 783, 790 (1984) (“[Defendants’]

 status    as   employees    does    not     somehow      insulate   them       from

 jurisdiction.     Each defendant’s contacts with the forum State must

 be assessed individually.”); Keeton v. Hustler Magazine, Inc., 465

 U.S. 770, 781 n.13 (1984) (citing Calder for “reject[ing] the

 suggestion that employees who act in their official capacity are

 somehow shielded from suit in their individual capacity”).                     This

 reading   is   consistent    with   the    practical      application     of     the

 doctrine in Tennessee state courts.          See Simplex, 761 F. Supp. 2d

 at 731 (“No Tennessee state court has ever applied the doctrine to

 bar jurisdiction.”).

       Denz and Bennett’s assertation that they were acting solely

 in their official capacity is not determinative for purposes of

 jurisdiction.      The question is whether they were “actively and

 personally involved in the conduct giving rise to the claim[s],”

 regardless of the capacity in which they were acting.                     Balance

 Dynamics, 204 F.3d at 698. Because Denz and Bennett were plausibly

                                       32
Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 33 of 39   PageID 634



 “actively and personally involved in the conduct giving rise to

 [Jamarcus Brown’s] claim[s],” and because asserting jurisdiction

 over them would comport with the “traditional notions of fair play

 and substantial justice,” they are not protected by the fiduciary

 shield from the assertion of jurisdiction.          Balance Dynamics, 204

 F.3d at 698; see Nat’l Can Corp. v. K Beverage Co., 674 F.2d 1134,

 1137 (6th Cir. 1982) (finding jurisdiction over defendant in his

 individual capacity when he was the president of a corporation,

 traveled to the forum state once a month to oversee the company’s

 business, and executed a contractual agreement in the forum state);

 see also Flynn v. Greg Anthony Constr. Co., 95 F. App’x 726, 740-

 41 (6th Cir. 2003)        (holding that    the vice-president and        the

 president of two corporations were subject to jurisdiction in their

 individual     capacities     because     of   “their     involvement     in

 orchestrating the affairs” of the companies’ business in the forum

 state); Commodigy OG Vegas Holdings LLC v. ADM Labs, 417 F. Supp.

 3d 912, 924 (N.D. Ohio 2019) (“When an individual defendant engages

 in solicitation and negotiations that give rise to a ‘continuing

 obligation,’ that defendant is not protected by the fiduciary

 shield doctrine and is subject to personal jurisdiction in the

 forum state.”); Walker v. Concoby, 79 F. Supp. 2d 827 (N.D. Ohio

 1999) (fiduciary-shield doctrine did not preclude exercise of

 personal jurisdiction, under Ohio long-arm statute, over non-

                                      33
Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 34 of 39   PageID 635



 resident defendants who personally involved themselves in the

 transaction giving rise to the cause of action and were physically

 present    in   state,   even   if    they   were   acting   on   behalf   of

 corporation); Superior Consulting Co., Inc. v. Walling, 851 F.

 Supp. 839 (E.D. Mich. 1994), appeal dismissed and remanded on other

 grounds, 48 F.3d 1219 (6th Cir. 1995) (fiduciary-shield doctrine

 did not insulate former Texas employee from assertion of personal

 jurisdiction in Michigan employer’s action to enforce covenant not

 to compete when employee had significant contacts with Michigan in

 personal capacity).       Non-facility Defendants’ Motion to Dismiss

 Denz and Bennett on jurisdictional grounds is DENIED.

        B. Failure to State a Claim Under the THCLA

        Non-facility Defendants argue that Jamarcus Brown’s THCLA

 claims should be dismissed.          (ECF No. 9-1 at 15-16; No. 18 at 9-

 10.)   They argue that the THCLA only allows health care liability

 actions against “licensees, the licensee’s management company, the

 licensee’s managing employees, or an individual caregiver who

 provided direct health care services, whether an employee or

 independent contractor.”        (ECF No. 9-1 at 15-16) (citing Tenn.

 Code. Ann § 29-26-102(a)).           Non-facility Defendants argue that

 they do not meet any of those definitions, that they are “passive

 investors” and that “passive investors” are not liable under the

 THCLA.    (See id.)   Jamarcus Brown argues that he has properly pled

                                        34
Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 35 of 39   PageID 636



 that Non-facility Defendants meet the definitions under the THCLA

 or,    alternatively,    that   he    has    sufficiently   pled     ordinary

 negligence claims against them.        (ECF No. 17 at 17-20.)        Jamarcus

 Brown’s first argument is sufficient.

        Non-facility Defendants submit three declarations with their

 Motion and rely on them to support their arguments.           (ECF Nos. 18-

 1, 18-2, 18-3; see No. 18 at 7-8.)          Although dismissal for lack of

 personal jurisdiction is governed by Rule 12(b)(2), dismissal

 based on insufficient pleading is governed by Rule 12(b)(6). Under

 Rule 12(b)(6), the Court normally “may not consider matters beyond

 the complaint.”      Hensley Mfg., 579 F.3d at 613.           The Court may

 consider such matters if they are “referred to in [the] complaint

 and central to the [plaintiff’s] claim.”          Armengau, 7 F. App’x at

 344.    The declarations Non-facility Defendants attach to their

 brief were not referred to in the Complaint and are not central to

 Jamarcus Brown’s claims.        The Court will not consider them in

 evaluating      Non-facility     Defendants’      arguments     about    the

 sufficiency of the Complaint.        See Morris Aviation, LLC v. Diamond

 Aircraft Indus., Inc., 730 F. Supp. 2d 683, 695 (W.D. Ky. 2010).

        The THCLA limits who can bring an action under it:

        (a)   Except as provided in this section, a health care
              liability action against a licensee may be brought only
              against the licensee, the licensee’s management company,
              the licensee’s managing employees, or an individual
              caregiver who provided direct health care services,
              whether an employee or independent contractor.         A
                                       35
Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 36 of 39         PageID 637



              passive investor shall not be liable under this part. A
              health care liability action against any other
              individual or entity may be brought only pursuant to
              subsection (b).[5]

 Tenn. Code Ann. § 29-26-102(a).                A “licensee” is defined by the

 statute     as   “a     health     care   provider       licensed,    authorized,

 certified, registered, or regulated under title 33, 63, or 68 that

 is legally responsible for all health care services provided.”

 Id. § 29-26-101(a)(3).           “Management company” is defined as:

        [A]n individual or entity that contracts with, or receives a
        fee from, a licensee to provide any of the following services
        to or for a licensee:

              (A) Directly hiring or firing the administrator or
              other managing employees of the licensee;

              (B) Directly controlling or having control over the
              staffing levels at the licensee;

              (C) Directly controlling the budget and expenditures of
              the licensee; or

              (D) Directly implementing and enforcing the policies and
              procedures of the licensee.

 Id.    §   29-26-101(a)(4)(A)-(D).             A   “passive    investor”   is   “an

 individual or entity that has an ownership interest in a licensee

 but does not directly participate in the day-to-day decision making

 or    operations   of    the   licensee.”          Id.   §   29-26-101(a)(5).     A

 “[l]icensee’s managing employee[]” is not defined.                   Non-facility

 Defendants argue that Jamarcus Brown has not pled sufficient facts



 5
     Subsection (b) is not relevant here.
                                           36
Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 37 of 39      PageID 638



 to sustain his causes of actions under the THCLA.6               (ECF No. 9-1

 at 15-16; No. 18 at 9-10.)

       Jamarcus    Brown   has   pled   that    Aurora    Cares    is    Quince’s

 “management company” and that Jamarcus Brown’s “cause of action”

 arose out of “business conducted by Aurora Cares, LLC in the

 operation, management, and/or control of Quince . . . .”                (ECF No.

 1-1 ¶ 5.)    He has pled that DTD, through Denz, “is responsible for

 maintaining the nursing home’s finance department, which includes

 accounts payable, payroll, accounts receivable, general ledger,

 and financial statement preparation for Quince . . . .”                     (Id.

 ¶ 6.)   He has pled that D&N, through Bennett, “engaged in contact

 with facilities, made on-site visits, and is responsible for

 providing continuous oversight regarding the direct care, contract

 negotiations,     purchasing,    capital      improvements,      employee    and

 resident safety, and human resources for Quince . . . .”                    (Id.

 ¶ 7.)   He has pled that Denz “actively manages Quince . . . and is

 the manager of Quince []”; “retain[s] exclusive control over the

 operations of Quince []”; and “is responsible for maintaining the

 finance department, which includes accounts payable, payroll,

 accounts    receivable,    general     ledger,   and    financial      statement




 6
   The parties do not dispute that Quince is a “health care provider” or
 “licensee” as defined by the THCLA. (See ECF No. 1-1 ¶¶ 4, 27); Tenn.
 Code Ann. § 29-26-101(a)(1); id. § 29-26-101(a)(2)(E); id. § 29-26-
 101(a)(3).
                                        37
Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 38 of 39      PageID 639



 preparation for Quince [], and controlled the financial operations

 of Aurora Cares, LLC, Quince [], and DTD HC, LLC.”                   (Id. ¶ 8.)

 Jamarcus     Brown   has       pled   that    Bennett     “actively     manages

 Quince . . . and     is     the    manager    of   Quince   []”;     “retain[s]

 exclusive control over the operations of Quince []”; and “is

 responsible for maintaining contact with Quince [] and performing

 on-site visits, providing continuous oversite of the operations of

 the facility, Quince [], and controlled the financial operations

 of Aurora Cares, LLC, Quince [], and D&N, LLC.”              (Id. ¶ 9.)

       Jamarcus Brown has pled that Non-facility Defendants’ failure

 to perform their duties adequately led to Rocky Brown’s injuries.

 (See id. ¶¶ 28(a)-(w), 35(a)-(h).)            Jamarcus Brown’s pleading is

 sufficient.    Taking his factual allegations as true, as the Court

 must do at this stage, see Iqbal, 556 U.S. at 678 (citing Twombly,

 550 U.S. at 570); Lorshbaugh v. Cmty. Heath Sys., Inc., 2019 WL

 355529, at *2 (E.D. Tenn. Jan. 29, 2019), Jamarcus Brown has

 adequately    pled   that      Non-facility   Defendants    fall     within   the

 THCLA’s    definition     of    “management    company”     and/or    “managing

 employees.”      Tenn.     Code   Ann.    § 29-26-101(a)(4)(A)-(D).           Non-

 facility Defendants’ Motion to Dismiss on this ground is DENIED.

       V.    Conclusion

       For the foregoing reasons, Non-facility Defendants’ Motion to

 Dismiss is DENIED.

                                          38
Case 2:18-cv-02740-SHM-cgc Document 67 Filed 08/19/20 Page 39 of 39   PageID 640




       So ordered this 19th day of August, 2020.



                                           /s/_Samuel H. Mays, Jr.________
                                           SAMUEL H. MAYS, JR.
                                           UNITED STATES DISTRICT JUDGE




                                      39
